Smith, J.
(dissenting in part): I find myself unable to agree altogether with the opinion of the majority. Very briefly, my idea is that the demurrer should have been overruled as to the first cause of action. I do not think the acts to which the petition refers, which the majority opinion says should have put the bondholders upon notice, should be given such a construction. I believe that they were all part of the fraud with which the cause of action charges the defendants. For that reason I dissent from so much of the opinion as deals with the demurrer to the first cause of action.